Citation Nr: 1214428	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for a psychiatric disability, claimed as depressive disorder and generalized anxiety disorder, to include as secondary to service-connected disabilities.

2.	Entitlement to service connection for a nerve disorder of the bilateral feet, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Indianapolis, Indiana.  The Indianapolis, Indiana RO currently maintains jurisdiction over the claims.  A January 2008 rating decision from the St. Petersburg, Florida RO denied entitlement to service connection for a psychiatric condition.  A July 2008 rating decision from the Indianapolis, Indiana RO denied entitlement to service connection for a nerve condition of the bilateral feet.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in Indianapolis, Indiana in August 2009.  This transcript has been associated with the file.  The Veteran's March 2010 VA Form 9 included a request for a Board hearing.  However, in February 2011, the Veteran withdrew that hearing request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2011).

Entitlement to service connection for a right hip disability was denied in a January 2008 rating decision.  The Veteran filed his notice of disagreement in December 2008 and a statement of the case was issued in September 2008.  The Veteran did not file a VA Form 9 or other statement that could be construed as a substantive appeal with respect to this issue and as such, it is not before the Board.  38 C.F.R. § 20.200 (2011). The March 2012 informal hearing presentation which contains argument in support of service connection for a right hip disability is construed as a petition to reopen and is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79   (2006), the Court held that in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. VA is also obligated to ensure that any such examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

With respect to the claim of service connection for a psychiatric disability, the Veteran was afforded a VA compensation examination in December 2007; however, the examiner did not offer an opinion as to the etiology of the Veteran's depressive and generalized anxiety disorders. With respect to the claim of service connection for a nerve disorder of the feet, the Veteran was not afforded a VA compensation examination pursuant to his claim. It is noted that EMG and nerve conduction studies were ordered in July 2007 in order to rule out neuropathy given the Veteran's complaints of numbness and tingling of the feet.  Following an examination, axonal sensory neuropathy was noted.  As the current medical evidence is inadequate to address the claims, the claims should be remanded for additional evidentiary development.  See McLendon, supra; See Barr, supra.

The Board further notes that the most recent VA treatment records in the claims file are from September 2009.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from September 2009 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from September 2009 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	After completing the above, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric condition.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the service treatment records and examining the Veteran, in addition to the other information provided in the examination report, the examiner should provide the following opinions:

      a)  Whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to a disease or injury in service and 
      
      b)  Whether it is at least as likely as not that any of the Veteran's service-connected disabilities caused, or aggravated, the Veteran's psychiatric condition(s).

The examiner should specifically discuss the Veteran's service treatment records and any psychiatric symptoms or conditions noted in-service, specifically including the September 1978 Report of Medical History notations of trouble sleeping and nervous trouble.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2.	After completing #1, schedule the Veteran for a VA examination to determine the nature and etiology of any nerve condition of the feet.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the service treatment records and examining the Veteran, in addition to the other information provided in the examination report, the examiner should provide the following opinions:

      a)  Whether it is at least as likely as not that the Veteran suffers from a bilateral foot nerve condition that is related to a disease or injury in service and 
      
      b)  Whether it is at least as likely as not that any of the Veteran's service-connected disabilities caused, or aggravated, the Veteran's bilateral foot nerve condition.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	After completing the above, readjudicate the Veteran's claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


